
	
		II
		109th CONGRESS
		2d Session
		S. 2914
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To recognize and honor the soldiers of the
		  United States and the Republic of Korea who served, were wounded, or were
		  killed from 1953 until the present in the defense of the Republic of Korea, to
		  require the placement of a commemorative plaque at the Korean War Veterans
		  Memorial in Washington, D.C., and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 DMZ War Veterans Recognition Act of
			 2006.
		2.FindingsCongress finds that—
			(1)the Korean War, which began in 1950 and
			 ended when the Korean War Armistice was signed in 1953, is commonly known as
			 the Forgotten War;
			(2)a later war in Korea, known only to some
			 veterans and their families as the Unknown War or the DMZ
			 War, occurred long after the Korean War Armistice was signed in
			 1953;
			(3)according to military documents, the
			 leadership of North Korea issued a declaration of war against the United States
			 in a speech in 1966, which read that U.S. imperialists should be dealt
			 blows and their forces dispersed to the maximum in Asia. . . .;
			(4)the 124th Special Forces unit of North
			 Korea—
				(A)was trained—
					(i)to destroy the camps and civilians of the
			 United States;
					(ii)to disrupt travel and communication between
			 the Armed Forces; and
					(iii)to sabotage and assassinate the government
			 officials of South Korea and the United States; and
					(B)repeatedly confronted the soldiers of the
			 United States and the Republic of Korea when crossing through the Demilitarized
			 Zone;
				(5)since the Armistice was signed, over 40,000
			 Armistice violations have occurred, many of which involved troops of the United
			 States who were stationed in and around Korea;
			(6)some of those violations, like the capture
			 of the USS Pueblo, caught the attention of the media, although most have
			 not;
			(7)since the end of the Korean War, many
			 soldiers of the United States have died or been wounded in Korea as a result of
			 hostile fire;
			(8)some veterans of the Republic of Korea
			 suffer from exposure to Agent Orange, which was used during a period that began
			 in 1968 and ended in 1969 in and around the DMZ;
			(9)because the hazardous properties of Agent
			 Orange last for at least 100 years, soldiers of the United States who later
			 served in the Demilitarized Zone had been exposed to the chemical long after
			 the Armed Forces stopped using it;
			(10)the military personnel of the United States
			 who served in the Korean War during the period that began in 1966 and ended in
			 1969 received the Armed Forces Expeditionary Medal; and
			(11)a few of the soldiers who fought and died
			 in the Korean War have been—
				(A)nominated posthumously for the
			 Congressional Medal of Honor; and
				(B)awarded—
					(i)the Silver Star or Bronze Star for valor in
			 combat; and
					(ii)the Purple Heart for being wounded in
			 combat.
					3.Definitions
			(a)PlaqueThe term plaque means the
			 plaque directed to be placed at the Korean War Veterans Memorial in Washington,
			 D.C. under section 4(a).
			(b)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
			4.Placement of
			 commemorative plaqueNot later
			 than November 11, 2009, the Secretary shall place on or near the grounds of the
			 Korean War Veterans Memorial in Washington, D.C., a plaque to commemorate the
			 sacrifices of those who served, were wounded, or were killed from 1953 until
			 the present in the defense of the Republic of Korea, that contains the
			 following inscription (in which the bracketed space shall include the date on
			 which the plaque is placed): Dedicated to the soldiers of the United
			 States and the Republic of Korea who served, were wounded, or were killed from
			 1953 until the present in the defense of the Republic of Korea. The efforts of
			 those soldiers have enabled the Republic of Korea to develop into a successful
			 and modern country. Since 1953, the Armed Forces of the United States
			 experienced more than 40,000 Armistice violation incidents.
			 Those incidents have caused the deaths of over 100 soldiers of the Armed Forces
			 of the United States and the wounding of hundreds more from hostile fire in the
			 Korean Peninsula and its surrounding waters. Unknown to most citizens, the
			 soldiers of the United States and the Republic of Korea fought and won the
			 DMZ War between November 1966 and December 1969. That war caused
			 the majority of the Armistice casualties. We remember the service, sacrifice,
			 and valor of all of those soldiers on this 40th anniversary of the start of the
			 DMZ War. Their fellow soldiers and their families will never forget them. Let
			 this Plaque aid their countries to remember them as well. Placed this day,
			 [__________]..
		
